Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1.	This action is responsive to communications: Amendment & Request for Reconsideration, filed on 11/16/2022.  This action is made FINAL.

2.	Claims 1-20 are pending in the case.  Claims 1, 8 and 15 are independent claims.  Claims 1, 4, 8 and 15 have been amended. 





Response to Arguments
Applicant's arguments filed November 16, 2022 have been fully considered but they are not persuasive.

Applicant argues (Claims 1, 8 and 15) Kim fails to disclose output, by the virtual, e.g. augmented, reality system, a command to the computing device for causing a result in the virtualized computing resource external to the augmented reality environment based on the interaction.

In response, Kim discloses a mobile device displaying a virtual image simulating real space (Para 11).  The mobile device, via an interface, provides a command to a virtualized printer resource to control a printer operation and to cause a printer operation to be executed in the virtualized printer resource in the real environment (Para 226, 227; Fig. 26).  Kim additionally discloses, as another example, the interface of the virtual/augmented reality environment is used to provide, via an interface with representations of virtual resources, e.g. server and television, a command to physical devices that causes a result, e.g. transmitting files, between the physical devices, e.g. server and television (Fig. 61; Para 362-364).  Thus, Kim discloses output, by the virtual, e.g. augmented, reality system, a command to the computing device for causing a result in the virtualized computing resource external to the augmented reality environment based on the interaction.



Applicant argues (Claims 2, 9 and 16) the claims are patentable for at least the same reasons that respective independent claims 1, 8 and 15, from which they depend, are patentable and the claims may be patentable for additional reasons.

In response, claims 2, 9 and 16 are not allowable based on similar rationale as applied in the above responses to Applicant' s arguments of claims 1, 8 and 15.





Applicant’s arguments with respect to claim(s) 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 5-8, 10-15 and 17-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilkon Kim et al., US 2011/0037712 A1.



Independent claim 1, Kim discloses a system comprising: 

a processor (i.e. controller – Fig. 1 “180”); and 

a memory including instructions that are executable by the processor (i.e. memory – Fig. 1 “160” – including a software application – Para 121) for causing the processor to: 

display, by a virtual, e.g. augmented, reality system, a physical object representation in a virtual, e.g.  augmented, reality environment, the physical object representation corresponding to a virtualized computing resource that is hosted by a computing device external to the virtual, e.g. augmented, reality environment (i.e. display in an overlapping manner, an image reflecting real space – Para 11; Fig. 6; the image including a representation, e.g. printer or notebook – Fig. 9, Fig. 10 “151” - of a virtual resource – Fig. 10 “01” external to the augmented reality environment, e.g. virtual environment – Fig. 10 “01, 93”);

receive, by the virtual, e.g. augmented, reality system, an interaction with the physical object representation in the virtual, e.g. augmented, reality environment (i.e. receive user input to control a print operation – Fig. 26; Para 226); and 

output, by the virtual, e.g. augmented, reality system, a command to the computing device for causing a result in the virtualized computing resource external to the augmented reality environment based on the interaction (i.e. a received command to control a printer operation is output from an interface of the virtual/augmented environment to cause a printer operation to be executed in the real environment – Para 226, 227; Fig. 26; the interface of the virtual/augmented reality environment is used to provide, via an interface with representations of virtual resources, e.g. server and television, a command to physical devices that causes a result, e.g. transmitting files, in the physical devices, e.g. server and television – Fig. 61; Para 362-364).  


Kim suggests an augmented reality environment as he discloses display of an image of an environment in an overlapping manner (Para 11).

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to substitute Kim’s virtual reality environment for an augmented reality environment because displaying an image in an overlapping manner corresponds to augmentation of a physical scene, which provides predictable results.


Claim 3, Kim discloses the system of claim 1, wherein the memory further includes instructions that are executable by the processor for causing the processor to: 

display, in the virtual, e.g. augmented, reality environment, a representation of a relationship between the physical object representation and another physical object representation (i.e. display object representations in a group, e.g. location grouping/home – Fig. 28; Para 253).  





Claim 5, Kim discloses the system of claim 1, wherein the memory further includes instructions that are executable by the processor for causing the processor to: automatically implement the result in the virtualized computing resource based on the command (i.e. the system provides for automatic communication and performance of a print function based on the received command to reserve a print operation – Para 226, 227).  



Claim 6, Kim discloses the system of claim 1, wherein the memory further includes instructions that are executable by the processor for causing the processor to: 

receive an input associated with the virtualized computing resource at a user interface external to the virtual, e.g. augmented, reality environment (i.e. the printer in the real environment receives an operation instruction as input – Para 226; Fig. 26); and 

display an outcome of the input at the virtualized computing resource in the virtual, e.g. augmented, reality environment (i.e. display, in the virtual/augmented environment, an indication of a received reservation instruction – Fig. 26 “Reservation 1”, Para 226).  




Claim 7, Kim discloses the system of claim 1, wherein the physical object representation that corresponds to the virtualized computing resource is predefined (i.e. real objects recognized in the image of the real environment correspond to their virtual representation in the virtual/augmented reality environment – Fig. 8, 9, 10).



Independent claim 8, the clam is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claims 10-14 and 17-20, the corresponding rationale as applied in the rejection of claims 2-7 apply herein.



Independent claim 15, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.




Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilkon Kim et al., US 2011/0037712 A1, as applied to claims 1, 8 and 15 above, and further in view of Anand Agarawala et al., US 2019/0313059 A1.


Claims 2, 9 and 16, Kim discloses the system of claim 1, wherein the memory further includes instructions that are executable by the processor for causing the processor to: 

display the virtual, e.g. augmented, reality environment at a mobile display of the virtual, e.g. augmented, reality system associated with the virtual, e.g. augmented, reality environment (i.e. the display the virtual/augmented reality environment on a user’s mobile device – Fig. 9, 10, 28), wherein the virtual, e.g. augmented, reality environment comprises an overlay of the physical object representation over physical objects in a space external to the augmented reality environment (i.e. display in an overlapping manner, an image corresponding to the augmented reality environment and reflecting physical objects in real space – Para 11; Fig. 6); 

receive, from a controller of the augmented reality system associated with the virtual, e.g. augmented, reality environment, the interaction from a user within the virtual, e.g. augmented, reality environment (i.e. controller, e.g. processor, coupled with the interface unit that receives user input – Fig. 1 “170, 180”); and 

determine the result based on a predefined mapping of interactions and results, wherein the predefined mapping includes the interaction (i.e. the output result corresponds to input received from the user (Para 226, 358-368). 

Kim fails to disclose display at a headset, which Agarawala discloses (i.e. interact with virtual reality representation o f a laptop via a mbile device or a headset (Para 7, 11, 30; Fig. 2B).

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to substitute Agarawala’s headset in place of the mobile device of Kim because various types of terminals may be used and the system applied equally to other types of terminals (Kim, Para 78), where a headset provides the benefit of visualizing a larger version of the augmented real-world environment (Agarawala, Para 10).






Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilkon Kim et al., US 2011/0037712 A1, as applied to claim 1 above, and further in view of Stuart Lovett et al., US 2016/0140868 A1. 


Claim 4, Kim discloses the system of claim 1, wherein the virtualized computing resource comprises a virtual device (i.e. a representation of a printer - Fig. 9, Fig. 10 “151” – in an augmented reality environment, e.g. virtual environment – Fig. 10 “01, 93”), a container, a virtual disk, a virtual server, or a virtual network and the interaction comprises a storage capacity adjustment, a powering on or off, a visualization of internal components, or a creation or deletion of the virtualized computing resource (i.e. the virtual/augmented reality system, after searching for and displaying a detected object to correspond to a virtual resource – Para 191, 192, 194, 200 – the user interaction may set and register the object corresponding to the virtual resource – Para 232, 254-256).  


Lovett discloses the system of claim 1, wherein the virtualized computing resource comprises a virtual machine, a container, a virtual disk (i.e. a level of disk storage – Para 26, 41), a virtual server (i.e. a virtual server – Fig. 3), or a virtual network (i.e. a 2D or 3D representation of a network mapping – Para 35) and the interaction comprises a storage capacity adjustment, a powering on or off, a visualization of internal components, or a creation or deletion of the virtualized computing resource (i.e. augmented reality representation includes cable connections of the server – Fig. 3 “304”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619